Citation Nr: 1040554	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for service-connected residuals of a right shoulder gunshot wound 
(right shoulder disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's right shoulder disability is currently rated under 
38 C.F.R. § 4.73, Diagnostic Code 5304, which pertains to Muscle 
Group IV.  Muscle Group IV relates to the damage of the 
additional intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, and 
coracobrachialis. (Function: Stabilization of shoulder against 
injury in strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm.) The 
disability ratings for slight, moderate, moderately severe, and 
severe Muscle Group IV disabilities of the dominant shoulder are 
noncompensable, 10, 20, and 30, respectively.

Under Diagnostic Code 5301, which pertains to Muscle Group I, 
such group affects the function of upward rotation of the 
scapula; and elevation of the arm above the shoulder level.  
Group I involves extrinsic muscles of the shoulder girdle (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  The 
disability ratings for slight, moderate, moderately severe, and 
severe Muscle Group I disabilities of the dominant shoulder are 
noncompensable, 10, 30, and 40, respectively.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2010).

Diagnostic Code 5302 pertains to Muscle Group II, which functions 
in depression of arm from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 4); 1 and 2 acts with 
Group III in forward and backward swing of the arm.  It includes 
the extrinsic muscles of the shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  The disability ratings for slight, moderate, 
moderately severe, and severe Muscle Group II disabilities of the 
dominant shoulder are noncompensable, 20, 30, and 40, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2010).

Diagnostic Code 5303 pertains to Muscle Group III.  The function 
of muscle group III is to elevate and abduct the arm to shoulder 
level, and to allow forward and backward swinging of arm.  This 
group acts with the intrinsic shoulder girdle muscles, that is, 
the Pectoralis major I (clavicular), and the deltoid.  The 
disability ratings for slight, moderate, moderately severe, and 
severe Muscle Group III disabilities of the dominant shoulder are 
noncompensable, 20, 30, and 40, respectively.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2010).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d) (2010).  A "slight" muscle disability typically 
involves a simple muscle wound without debridement or infection.  
Service medical records should reflect incurrence of a 
superficial wound with brief treatment and return to duty, 
healing with good functional results, without complaints of the 
cardinal signs or symptoms of muscle disability.  Objective 
findings should include minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of function 
or metallic fragments retained in muscle tissue.  Id.

A "moderate" disability of the muscles is a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in paragraph 
(c) of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions controlled 
by the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  
Id.

A "moderately severe" disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and intermuscular 
scarring.  Another indication would be having service department 
records or other evidence showing hospitalization for a prolonged 
period of treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  At this level of 
disability, objective findings indicate a track of missile 
through one or more muscle groups and, on palpation, loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared to the sound side.  Id.

A "severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
multiple low-velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  History and complaints are similar to those required 
for a moderately severe disability, but in aggravated form.  
Objective findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area; muscles swell and harden abnormally 
in contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the uninjured 
side indicate severe impairment of function; X-ray evidence of 
minute multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar to a 
long bone; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing muscle group; 
atrophy of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle group.  Id.  For VA 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2010). 

Based on the above criteria, the Board finds that the most recent 
VA examination from December 2008 is inadequate to rate the 
Veteran's current right shoulder disability.  The examination 
report does not contain the information necessary to determine 
whether the Veteran's muscle damage from a gunshot wound is 
slight, moderate, moderately severe, or severe.  Indeed, the 
examiner failed to classify the Veteran's muscle injuries 
according to the group designations contained in the rating 
criteria, as detailed above.  In short, the muscle involvement 
and severity of muscle injury resulting from the Veteran's 
gunshot wound of the right shoulder are unclear from the December 
2008 examination.

In this regard, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).

Therefore, on remand, the Veteran should be afforded another VA 
examination to identify the specific muscle groups affected by 
the gunshot wound of his right shoulder according to the 
designations provided in the rating code, e.g. Muscle Groups I, 
II, III, and/or IV.  The examiner should indicate whether any 
such injuries are slight, moderate, moderately severe, or severe.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected residuals of a gunshot 
wound of the right shoulder.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including X-rays, and all 
Muscle Groups involved as well as all 
symptoms should be described in detail, 
including, as applicable, information for 
rating such disability under Diagnostic 
Codes 5301, 5302, 5303, and 5304 
respectively.  The examiner should 
identify each muscle group that is 
currently affected by the service-
connected disability and distinguish any 
symptoms and findings not caused by 
service-connected disability.  

If it is not possible to distinguish such 
symptoms without resort to speculation, 
then this should be stated.  The 
examination report should include a 
complete rationale for all opinions and 
conclusions reached.

In examining the right shoulder, the 
examiner should document any limitation 
of motion (in degrees), to include 
providing the point at which painful 
motion begins.  The examiner should also 
indicate whether there is any guarding of 
the shoulder on motion and the degrees at 
which the guarding starts.  The examiner 
should offer an opinion whether any 
limited range of motion resulting from 
service-connected disability is slight, 
moderate, moderately severe, or severe, 
as applicable.

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of-motion loss, the 
examiner should so state.

The examiner should indicate, as to each 
muscle group affected by service-
connected disability, whether there is 
evidence of pain, loss of deep fascia, 
loss of muscle substance, or loss of 
normal firm resistance of muscles 
compared with the sound side.  The 
examiner should perform tests of strength 
and endurance of the muscle groups 
involved.

The examiner should note any neurological 
impairment in the upper right extremity 
that is attributable to the Veteran's 
service-connected disability; and whether 
such neurological findings are slight, 
moderate, moderately severe, or severe.  
The examiner should distinguish any 
symptoms and findings not caused by 
service-connected disability.  If it is 
not possible to distinguish such symptoms 
without resort to speculation, then this 
should be stated.

The examiner should also comment on the 
size and shape of any scars that are 
associated with the disability at issue 
(if any), and note whether such scars are 
superficial or deep and if there is any 
limitation of motion due to such scars.

In addition, the examiner should comment 
on the Veteran's current level of social 
and occupational impairment due to his 
right shoulder disability, including the 
impact it has on his ability to work.  
Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.

2.	The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

In this regard, the RO should ensure 
that the detailed questions asked by 
the Board have been addressed by the 
examiner. 

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, the 
appeal should be readjudicated.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


